Citation Nr: 0517901	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for lumbar spine 
arthritis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in January 2004, 
when it was remanded to the RO for additional development.  
Following examination of the veteran by the VA, service 
connection was granted for radiculitis of the right lower 
extremity, assigned a 40 percent evaluation and radiculitis 
of the left lower extremity, assigned a 40 percent 
evaluation; a total rating based on individual 
unemployability was also granted, effective from May 2004.  
The veteran has not indicated disagreement with any of these 
additional ratings.  The only remaining question is that of 
entitlement to an increased rating for the lumbar spine 
arthritis.  


FINDING OF FACT

The veteran's low back disability results in no more than 
severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief; the veteran's low 
back disability does not result in incapacitating episodes 
having a total duration of at least six weeks, and there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbar spine arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Codes 5290, 5293 
(2003); Diagnostic Codes 5242, 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, letters sent to 
the veteran, including those dated in June 2001 and May 2004, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, Social Security Administration (SSA), and 
VA medical records are associated with the claims.  In 
addition, VA examinations have been conducted for the purpose 
of assessing the severity of the veteran's service-connected 
low back disability.

In February 1975 the RO granted service connection for a low 
back disability and assigned a 20 percent disability rating; 
the veteran's 40 percent low back disability rating has been 
in effect since 1978.  A November 2004 rating decision 
granted service connection for radiculitis of the lower 
extremities and assigned 40 percent ratings for those 
disabilities.  The November 2004 rating decision also granted 
the veteran entitlement to a total disability compensation 
rating based on individual unemployability (TDIU).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

As for the criteria in effect prior to September 23, 2002, 
the record does not support an evaluation in excess of 40 
percent for the veteran's lumbar spine disability.  There is 
no evidence that the veteran's intervertebral disc syndrome 
is pronounced with symptoms such as demonstrable muscle spasm 
or absent ankle jerk.  In fact, the May 2004 VA examiner 
referred to the veteran's disc disease as being moderate.  A 
higher rating under Diagnostic Code 5293 (for the criteria in 
effect prior to September 23, 2002) is not warranted.

Under the revised Diagnostic Code 5293 (effective September 
23, 2002 through September 25, 2003), intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

On review of the claims folder, there is no evidence 
(including no indication of any symptoms that required bed 
rest prescribed by a physician) that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period (the criteria necessary to 
receive a rating of 60 percent).  As for neurological 
manifestations affecting the veteran's lower extremities, the 
May 2004 VA examiner noted such conditions, and in a November 
2004 rating decision the RO granted service connection for 
radiculitis of the lower extremities and assigned 40 percent 
ratings for those disabilities.  Based on the foregoing, an 
evaluation in excess of 40 percent is not warranted under the 
revised criteria effective from September 23, 2002.

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a 50 percent disability rating 
may be assigned under the general rating formula (Diagnostic 
Code 5242) when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Such an assignment cannot made, as the 
record clearly shows that the veteran maintains an active 
range of motion of the lumbar spine (the May 2004 VA examiner 
found that the veteran had lumbar spine flexion of 40 
degrees).

In sum, the Board finds that a rating in excess of 40 percent 
for the veteran's low back disability is not warranted.  It 
is noted that the veteran has also been granted ratings for 
the radiculitis of the lower extremities, each assigned a 40 
percent rating, and a total rating based on individual 
unemployability, based on disability stemming from his low 
back disability.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for lumbar spine arthritis 
is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


